Citation Nr: 1823775	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating prior to April 26, 2016 for migraine and tension headaches.

2. Entitlement to an increased evaluation for migraine and tension headache, rated 50 percent disabling effective April 26. 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The RO granted an increased rating of 50 percent for the Veteran's tension headaches in an August 2016 rating decision, effective April 26, 2016.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal.  Id.  

On his July 2014 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing.  Prior to his scheduled hearing in October 2017, the Veteran notified the Board that he wished to withdraw his request for a hearing.  See September 2017 correspondence.  The hearing request is therefore withdrawn.  See 38 C.F.R. § 20.702(e) (2017).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  Prior to June 26, 2014, the Veteran's migraine and tension headaches were manifested by prostrating attacks occurring once a month, with a duration of less than one day.

2.  From June 26, 2014, the Veteran's migraine and tension headaches were manifested by very frequent, completely prostrating attacks, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2014, the criteria for a 30 percent rating for migraine and tension headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

2.  Effective June 26, 2014, the criteria for a 50 percent rating for migraine and tension headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for an evaluation in excess of 50 percent for migraine and tension headache are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained in further detail below, staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's headaches are currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in two months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a (2017).  

The Board notes that the Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.

The Veteran's headache disability is rated as noncompensable for the period prior to April 26, 2016.  After April 26, 2016, the Veteran is in receipt of the maximum allowable benefit of 50 percent for migraine and tension headaches. 

August 2013 VA treatment records reflect that the Veteran reported chronic headaches, more intense in the morning, and changing in intensity throughout the day.  He reported occasional nausea, but no vision changes.  He also denied aura or prodrome.  The treating physician determined that the Veteran's symptoms did not appear to meet the criteria for migraine headaches, tension headaches, or cluster headaches, but that the head pain he experienced could be deferred from his neck or his temporomandibular joint (TMJ) syndrome.

The Veteran filed a claim for increased compensation for his headache disability in November 2013.

The Veteran was afforded a VA examination in December 2013.  He reported left-sided suboccipital headaches, located in the suboccipital muscles on the left side of his neck, which occurred 5 -7 times a week since the mid-1980's.  He described the pain as dull on the back of his head and posterior neck muscles without associated nausea, vomiting, or sensitivity to light or noise.  There were no other symptoms.  His headaches subsided in a few hours, either with no medication or treatment, or after taking Motrin.  The examiner determined that the type of headaches described by the Veteran was not a normal tension type headache, and that he did not suffer from migraine symptoms.

The Veteran was afforded an additional VA examination in January 2014.  He reported constant headaches.  He told the examiner that he periodically experienced intense headaches upon waking up.  He reported feeling like everything was moving and that he experienced nausea from the intensity.  The headaches were centered on the back of the left side of his head.  He denied other associated symptoms or aura.  The Veteran stated that he took Motrin once or twice a month for the intense headaches, and he did experience improvement.  The Veteran's headache pain was described as constant, localized to one side of the head, with nausea and sensitivity to light.  The examiner determined that the Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain, and that the Veteran's headache disorder did not impact his ability to work.  The examiner also stated that the Veteran did not meet the criteria for migraine headaches. 

On his February 2014 Notice of Disagreement, the Veteran stated that his headache disorder was debilitating and disabling.  He reported that every morning he experienced an intense headache that prevented him from getting out of bed.  He said that at least monthly, he experienced a throbbing intense headache that caused light sensitivity and nausea, and confined him to a bed for hours.  The Veteran said that he took Motrin, which eased the pain but did not eradicate the headache.

The Veteran underwent a CT scan of his head in August 2013, and the results were normal. 

June 26, 2014 VA treatment records reflect that the Veteran reported experiencing pain 8/10 on the pain scale for a headache, which was constant and chronic.  He reported that that he usually experienced intense headaches a few times a month but that recently this was occurring 2 -3 times weekly. 

October 2014 VA treatment records reflect that the Veteran had experienced mild daily headaches for nearly 30 years, but that more recently he had experienced severe headaches 2-4 times monthly.  The treating physician determined that the Veteran likely suffered from occipital neuralgia.  He began receiving Botox injections every three months. 

The Veteran attended a VA examination in June 2015.  He told the examiner he experienced a throbbing occipital headache every day, which lasted for about 3 -4 hours and usually occurred in the morning.  The examiner determined that the Veteran did not have characteristic prostrating attacks of headache pain, but he did determine that the Veteran's headache condition impacted his ability to work.

July 2015 VA treatment records show that the Veteran began receiving acupuncture therapy and was provided with some headache pain relief.

On an August 2015 application for a total disability rating based on individual unemployability (TDIU), the Veteran reported that his back pain, high blood pressure, tension headaches, benign prostrate problem, and Hepatitis B prevented him from maintaining employment. 

The Veteran submitted a Disability Benefits Questionnaire (DBQ) form in May 2016.  He reported that the frequency and intensity had increased with symptoms of nausea and vomiting.  He reported pulsating or throbbing pain on both sides of his head that worsened with physical activity.  Symptoms included nausea, vomiting, sensitivity to light and sound, and sensory changes.  The duration of his headache episodes were from three hours to one day.  It was determined that the Veteran had characteristic prostrating attacks of migraine headache pain more than one a month.  The Veteran reported at least one incapacitating migraine weekly, requiring him to cease all activities and stay in bed.  He reported sensitivity to light, sound, and quick movements, and stated that he had to take time off of work during an incapacitating episode. 

After a review of the evidence, the Board finds that the Veteran's headache disability most closely approximates the criteria for a 30 percent disability evaluation for the period prior to June 26, 2014, and a 50 percent rating thereafter.  

The Board finds that the 30 percent evaluation takes into account the frequency and severity of the Veteran's headaches for the rating period prior to June 26, 2014.  During that rating period, the Veteran's headaches were equivalent to characteristic prostrating attacks occurring on an average of once a month over the last several months.  The January 2014 VA examination report reflected that the Veteran reported experiencing morning headaches daily, and intense headaches once to twice a month, which were accompanied by nausea, sensitivity to light and constant pain, and was relieved by Motrin.  

Although the December 2013 and January 2014 VA examiners did not determine that the Veteran's intense headache episodes were prostrating, the Board disagrees.  

According to his February 2014 statement, the Veteran's intense headache episodes caused him to be confined to his bed for hours, and were accompanied by nausea, sensitivity to light and constant pain.  Affording the Veteran the benefit of the doubt, the Board determines that the Veteran's intense headache episodes were characteristically prostrating.

During this period, the Veteran reported experiencing intense headache episodes about monthly, which usually subsided after a few hours.  Therefore, the medical evidence did not show that the Veteran experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 26, 2014.  

As noted above, in June 2014, the Veteran reported that his intense headache episodes were increasing in severity and frequency, occurring 2 -3 times weekly.  He is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that his reported symptoms are credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The June 2015 VA examination did not comment on the Veteran's intense headache episodes, and only discussed the headaches the Veteran experienced on a daily basis.  The Board finds that the May 2016 headache DBQ more adequately addresses the Veteran's complete headache disability, to include his frequent intense headache episodes.  The Board affords the May 2016 DBQ greater probative weight because it provided a much more thorough explanation of the Veteran's full disability picture. 

In light of the above, the Board finds that a 50 percent rating is warranted for the Veteran's tension and migraine headaches from June 26, 2014.  The Board further notes that 50 percent is the maximum disability rating under Diagnostic Code 8100.

In sum, the Board finds that an increased rating of 30 percent is warranted for the Veteran's headache disability prior to June 26, 2014, and a 50 percent evaluation is warranted thereafter.  

To the extent that an evaluation in excess of 50 percent is sought, the appellant now has the highest evaluation for the disorder.  Therefore, such claim is denied.


III. Additional Considerations

In January 2017, the RO received the Veteran's claim for TDIU caused by migraines, a low back disability, and bilateral radiculopathy.  In a June 2017 decision, the RO denied a TDIU, and the Veteran has not appealed.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 30 percent disability evaluation for migraine and tension headaches is granted for the period prior to June 26, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 50 percent disability evaluation for migraine and tension headaches is granted for the period after June 26, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 50 percent for migraine and tension headache is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


